Name: Commission Regulation (EC) No 1271/94 of 1 June 1994 abolishing the countervailing charge on tomatoes originating in Morocco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 6. 94 Official Journal of the European Communities No L 138/33 COMMISSION REGULATION (EC) No 1271/94 of 1 June 1994 abolishing the countervailing charge on tomatoes originating in Morocco THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 3669/93 (2), and in particular the first subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EC) No 11 19/94 (3), as amended by Regulation (EC) No 11 75/94 (4), introduced a countervailing charge on tomatoes originating in Morocco ; Whereas for tomatoes originating in Morocco there were no prices for six consecutive working days ; whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of tomatoes originating in Morocco can be abolished, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 1119/94 is hereby repealed. Article 2 This Regulation shall enter into force on 2 June 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 338, 31 . 12. 1993, p . 26. (3) OJ No L 122, 17. 5. 1994, p. 18 . (4) OJ No L 130, 25 . 5. 1994, p. 30.